Citation Nr: 0527024	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  95-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently rated 80 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appellant subsequently moved from 
Massachusetts to Maine, and the RO in Togus, Maine, has 
assumed jurisdiction over his claims file.  

At the present time, service connection is in effect for 
major depression with anxiety, rated 100 percent disabling; a 
seizure disorder, rated 80 percent disabling; and for the 
postoperative residuals of left little finger tendon repair, 
noncompensably rated.  The service-connected disabilities 
have been rated 100 percent disabling, in combination, since 
February 1993; and the appellant is also entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(s)(1).  


FINDING OF FACT

Since the present claim was filed in February 1993, the 
service-connected seizure disorder has been characterized by 
an average of no more than one major seizure every three 
months.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 80 percent for a seizure 
disorder is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910-8911 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO or the 
AMC has notified the appellant of the evidence and 
information needed to substantiate the current claim, the 
information he should provide to enable the RO or the AMC to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letters dated April 1, 2000, February 5, 2003, April 7 
and September 15, 2004.  In these letters, the RO or the AMC 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO or the AMC of any additional evidence which he thought 
would support his claim, so that the RO or the AMC could 
attempt to obtain this additional evidence for him.  
Moreover, he was specifically told to submit all pertinent 
evidence in his possession in the April 2004 letter.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive private and VA medical records have been obtained.  
The appellant has not cooperated in attempts by the RO or the 
AMC to obtain additional private medical records pertinent to 
this appeal from Doctors Green and Markowitz.  He has been 
told of VA's unsuccessful attempts to obtain this evidence.  
The United States Court of Veterans Appeals (Court) has said 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence  Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 5 Vet.App. 60, 68 
(1993).  Other than the private medical records of Doctors 
Green and Markowitz, neither the appellant nor his 
representative has identified any additional evidence which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence.  In 
July 2005, the appellant's representative conceded that this 
appeal had been fully developed and was ready for final 
review by the Board.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in November 1993, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in June 2005 after the final VCAA letter was 
issued in September 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO or AMC on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO and the AMC properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in their development and consideration of the claim 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The rating criteria for seizure disorders, set forth under 38 
C.F.R. § 4.124a, Diagnostic Codes 8910 (grand mal epilepsy) 
and 8911 (petit mal epilepsy), provide that a 100 percent 
evaluation is warranted for an average of twelve major 
seizures during the preceding year; an 80 percent evaluation 
is warranted for an average of at least one major seizure in 
three months during the previous year, or by more than ten 
minor seizures weekly.  Explanatory notes describe major 
seizures as characterized by the generalized tonic-clonic 
convulsion with unconsciousness; and minor seizures as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  In the presence 
of major and minor seizures, rate the predominating type.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability.  

The present claim seeking an increased rating was filed in 
February 1993.  Since that time, a great quantity of VA and 
private medical evidence, including the reports of several 
official examinations of the appellant and extensive medical 
records obtained from the Social Security Administration, has 
been obtained and placed in the record.  In July 2003, a VA 
medical expert reviewed all of the relevant medical evidence, 
and also interviewed the appellant, before concluding that, 
on average, the appellant had manifested at least one major 
seizure every three months since 1993.  This is consistent 
with, and is in fact the basis for, the current 80 percent 
rating.  The Board accepts this unbiased and comprehensive 
opinion by a medical professional concerning the frequency 
and severity of the appellant's seizures as the most 
probative evidence on this question.  

It is noted that the appellant's personal reports of this 
information have been inconsistent; likewise, the private 
physician who endorsed the appellant's reports gave no 
rationale for his statement, which does not appear to have 
been based upon personal observation of the appellant's 
seizure activity.  The Board also notes that, with very few 
exceptions, the appellant's claimed seizures have not been 
observed by neutral witnesses, and that several medical 
professionals have expressed some doubt that all of the 
episodes which the appellant views as "seizures" really 
represent genuine seizure activity.  In this connection, the 
Board has also noted, as did the VA examiner in July 2003, 
that the appellant's past electroencephalograms have been 
normal for the most part despite the history of seizure 
activity.  

It has been argued on behalf of the appellant that the number 
of unconfirmed weekly minor seizures reported by the veteran 
should be considered the equivalent of one major seizure per 
month, thereby warranting a 100 percent rating.  However, 
aside from the dubious nature of many of the appellant's 
unconfirmed reports of seizures, the Board has no legal 
authority to disregard or expand upon the specific provisions 
of the Rating Schedule concerning this matter.  See 
38 U.S.C.A. § 7104(c).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The preponderance of the evidence establishes that the 
manifestations of the disability do not more nearly 
approximate the criteria for a 100 percent evaluation than 
those for an 80 percent evaluation.  That being the case, the 
benefit-of-the- doubt doctrine is not for application, and 
the appeal must be denied.  


ORDER

A rating in excess of 80 percent for a seizure disorder is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


